DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Takahashi compares the color of the pant part with the color of the absorbent core, it is noted that if the pant part and the underlying barrier layer of the absorbent core are the same color (i.e. have a ΔE value of about 0), the ΔE value between the pant part where it overlays the barrier layer and where it does not will inherently also be about 0, since there will be no visible difference in color.
In response to Applicant’s argument that the present rejection has failed to give patentable weight to the combination that includes matching the opacity of the pant part with the ΔE value, it is noted that the present rejection relies on the obvious matter of design choice only in the modification of the L*, a*, and b* values of the predetermined color. Selecting a certain color is an obvious matter of design choice, and the article would perform equally well with a color of blue as with a color in a green shade.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "an opacity of 30 or less" in line 2. This limitation is indefinite because it does not disclose a parameter or unit of measure for the opacity. For purposes of examination, the limitation will be considered to refer to an opacity of 30% or less.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2007-050145 A1) in view of Wennerback (2009/0306616).
With respect to claim 1, Takahashi discloses an absorbent article in the form of pants, as shown in figure 1, comprising a pant part 5 comprising a covering layer 12 and having a front section 2, a back section 3, and a crotch section 4, as shown in figure 2. The front and back sections are connected along lateral edges to form a waist opening and a pair of leg openings, as shown in figure 1. An absorbent core 20 having two longitudinal side edges and two transverse side edges is arranged in the crotch section, as shown in figure 2, and is connected to the covering layer 12 on the side intended to face the wearer, as shown in figure 4. A liquid tight barrier layer 21 is placed between the absorbent core 20 and covering layer 12, as shown in figure 4. The extension of the barrier layer 21 coincides on the whole with the extension of the absorbent core 20, as 
Takahashi discloses all aspects of the claimed invention with the exception of the pant part comprising a low-opacity area having an opacity that is lower than 50%. Wennerback discloses an absorbent article, as shown in figure 2, having a pant part 10. Wennerback teaches providing the pant part 10 with an opacity of 40%, as disclosed in paragraphs [0086-0087], to make the pant part appear more like “normal” underwear. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the pant part of Takahashi with an opacity of 40%, as taught by Wennerback, to achieve a more normal underwear-like appearance.
With respect to claim 2, Takahashi, as modified by Wennerback, comprises an article wherein the low-opacity area constitutes the entire pant part, which includes the area of extension of the barrier layer and the area outside the core’s edges.
With respect to claims 3-5, the covering layer 12 of Takahashi comprises two nonwoven, textile-like layers 11 and 12 with a plurality of intermediate elastic elements 14, as shown in figure 3.
With respect to claim 6, the core 20 comprises a surface layer facing towards the wearer, as shown in figure 4.
With respect to claim 7, the barrier layer 21 extends around to the surface layer of the core 20, as shown in figure 4.
With respect to claim 8, modified Takahashi discloses all aspects of the claimed invention with the exception of the surface layer and the barrier layer being connected by gluing or welding. Gluing and welding are well-known in the art as methods of attaching layers of absorbent articles together. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Takahashi with glue or welding to attach the barrier layer to the surface layer to achieve the predictable result of securely attaching layers of the article together.
With respect to claim 9, the choice of color of the pant part is an obvious matter of design choice that does not patentably distinguish the claimed invention over the prior art.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2007-050145 A1) in view of Wennerback (2009/0306616), and further in view of Cohen et al. (2007/0032768).
With respect to claim 10, modified Takahashi discloses all aspects of the claimed invention with the exception of the pant part having a graphic pattern. Cohen teaches providing the outer layer of an absorbent article with a graphic pattern, as shown in figure 3, to add decorative value to the article, as disclosed in paragraph [0022]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Takahashi with a graphic patter, as taught by Cohen, to add decorative value to the article.
With respect to claims 11-12, modified Takahashi discloses all aspects of the claimed invention with the exception of a package containing a plurality of the absorbent articles and having a code thereon. Cohen teaches providing a plurality of absorbent articles 85 in a package 80, as shown in figure 2, and providing a code 90 on the package to indicate to a consumer what is inside the package. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a plurality the absorbent articles of Takahashi in a package having a code thereon, as taught by Cohen, to achieve the predictable result of allowing a consumer to easily buy a plurality of articles at once, and to indicate to the consumer a detail of the articles within the package. It is noted that the details of the code constitute printed matter that does not provide a new and non-obvious functional relationship with the package, and therefore does not patentably distinguish the claimed invention over the prior art.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose an absorbent article having a pant part as claimed having an opacity that is 30% or lower. The closest prior art of record, Wennerback, discloses an absorbent article having a pant part with an opacity of 40% or greater, as disclosed in paragraph [0086], and teaches away from an opacity of 30% or less because a higher opacity results in a pant having a more cloth-like appearance like “normal” underwear, as disclosed in paragraph [0087]. Therefore, one of ordinary skill in the art would not be motivated by the teaching of Wennerback to provide the pant part with an opacity of 30% or less. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781